DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022, was filed after the mailing date of the Notice of Allowance on December 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner to the extent that an English translation was provided..
Allowable Subject Matter
Claims 1-45 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a drying device with specific conveyance paths and heaters.  However, the cited art does not appear to explicitly disclose or suggest a reverse roller on the second conveyance path or a region in which the first conveyance path and the second conveyance path are arranged in order in a radial direction from the drum toward an outside of the drying device. Thus the specific structure of drying device is not provided by the cited art; the present application further relates in general to a drying device with specific conveyance paths and heaters.  However, the cited art does not appear to explicitly disclose or suggest wherein the drum, the first conveyance path, and the second conveyance path are disposed in a radial direction from an outer circumference of the drum in at least one of a first order of the drum, the first conveyance path, and the second conveyance path and a second order of the drum, the second conveyance path, and the first conveyance path; a first and second rotator which each heat the web.  Thus the specific structure of drying device is not provided by the cited art.  The cited art further provides a first and second conveyance path with heated drum. However, the cited art does not appear to explicitly disclose or suggest a second conveyance path on which the web including the image in the state of being formed passes from a web detaching position of the drum at which the web detaches from the drum to a downstream side in the conveyance direction.  Thus, the specific structure of the drying device having the image in the state of being formed in the second conveyance path is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571) 270-7911. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853